Citation Nr: 1400391	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea. 

2.  Entitlement to service connection for anemia, to include as secondary to radiation treatment for service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran reportedly had active duty service from July 1961 to December 1967, from October 1976 to February 1979, from February 1987 to December 1990, and from August 2002 to April 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in August 2010, a statement of the case was issued in December 2011, and a substantive appeal was received in January 2012.  In July 2012 the Veteran testified at a Travel Board hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran has established service connection for residuals of prostate cancer.  In April 2009, he was diagnosed with anemia.  He asserts that his anemia is the result of the radiation treatment he received for his prostate cancer.  An April 2010 treatment record of the Veteran's primary care physician noted that the Veteran's anemia was most likely due to radiation for prostate cancer.  A July 2010 VA nexus opinion determined that the Veteran's anemia was not caused by or the result of radiation treatment for service-connected prostate cancer.  The examiner concluded that the type of radiation received would not cause anemia.  In November 2010, an opinion from the Veteran's hematologist provided that his anemia was most likely due to hypogonadism (low testosterone) and that the low testosterone may be related to previous radiation therapy.  The Board finds that these conflicting medical opinions need to be rectified; thus, a clarifying medical opinion must be obtained.   

Additionally, the Veteran alleges that his current sleep disorder, to include sleep apnea, was incurred during service.  He testified that he began experiencing sleep difficulties while in Vietnam, to include snoring, falling asleep at inappropriate times (i.e., while driving), and that his breathing would stop while he slept.  He alleges these symptoms have persisted since separation from service.  Witnesses with firsthand knowledge of the Veteran's symptoms submitted statements in support of his claim confirming a history of sleep problems.  In 2008, the Veteran was diagnosed with sleep apnea.  Given the medical evidence of current sleep apnea, the lay statements, and testimony from the Veteran that he has experienced persistent symptoms since service, the "low threshold" standard outlined in McLendon is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current sleep disabilities.  See 38 C.F.R. § 3.159(c)(4).

Finally, the record reflects that Veteran continues to seek treatment at the VA medical center.  The last treatment record contained in the file is dated in March 2012.  As such, updated VA treatment records must be secured for the record.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of all pertinent outstanding VA treatment records from March 2012 to the present.

2. The Veteran should be scheduled for the appropriate examination (preferably by a hematologist, if available) to determine the nature and likely etiology of his anemia.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated tests should be conducted.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50% or greater probability) that the Veteran's anemia was either caused or aggravated by his service-connected prostate cancer, to include as a result of low testosterone, or as a result of the radiation treatment received for his prostate cancer?   

The examiner must explain the rationale for all opinions.  The examiner is specifically asked to comment on the April 2010, July 2010 and November 2010 opinions (as identified above), as well as the medical literature submitted by the Veteran, expressing agreement or disagreement with such, and explaining the rationale for the agreement or disagreement.  

3. The RO should also arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his claimed sleep apnea.  It is imperative that the claims file be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) any sleep disability.

b. As to each sleep disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such disability was manifested in the Veteran's active duty service or is otherwise causally related to such service? 

The examiner must explain the rationale for all opinions provided.  

4. The RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

5. Thereafter, the RO should review the expanded record and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



                           __________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




